PER CURIAM.
The sole issue in this case is whether a 1950 decree providing for permanent alimony to the wife of $100 per month should be modified by terminating that provision. The trial judge found a change of circumstances and reduced the alimony from $100 to $50. We modify to wholly terminate the requirement.
When the parties were divorced in 1950, the wife, then approximately 32 years of age, was awarded custody of the minor child of the parties, child support, all of the property of the parties consisting only of household furnishings, and $100 per month alimony. At that time she was not employed and had no specialized marketable skill. During the 26 intervening years, the child has reached majority, the wife has qualified as a dental assistant and since 1961 has been employed as such by the University of Oregon Dental School with a present income of approximately $1,150 per month. Her former husband’s present salary is $1,265 per month. Each has also acquired some assets along the way. There is no justification for any further alimony.
Affirmed as modified. No costs to either party.